Citation Nr: 0919076	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher level of special monthly 
compensation based on bilateral blindness or based on the 
factual need for aid and attendance/housebound status.  

2.  Entitlement to an increased rating for diabetic 
retinopathy of both eyes with macular edema of the right eye, 
currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2005 rating decision granted an increased rating of 
60 percent for diabetic retinopathy effective April 2005.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable (0 percent) to 100 percent 
based on the degree of the resulting impairment of visual 
acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(2008).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a 
(2008).

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  A 100 percent 
disability rating is warranted for: (1) corrected visual 
acuity to 5/200, bilaterally; (2) blindness in one eye 
(having only light perception) and 5/200 in the other eye; 
(3) anatomical loss of one eye and corrected visual acuity to 
5/200 in the other eye; (4) blindness in both eyes having 
only light perception; or (5) anatomical loss of both eyes.  
38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, 
and 6071 (2008).

The Veteran has timely disagreed with the assigned rating for 
diabetic retinopathy in the May 2005 rating decision.  See VA 
Form 21-4138 received in June 2005.  He contends that he 
should be granted a 100 percent rating.  Although he 
expressed that the rating was only based on his visual acuity 
in his right eye, as noted above, the assigned rating is 
actually based on both eyes.  However, the rating schedule, 
as indicated, provides a 100 percent rating where the 
criteria are met.  He appears to assert that he has blindness 
in both eyes having only light perception.

Since a notice of disagreement has been received to the 
assigned rating, a statement of the case must be issued.  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999).  

The Board notes that the Veteran should be afforded a VA 
examination in order to determine if the Veteran meets the 
criteria for the 100 percent schedular rating for his 
bilateral eye disability.  Additionally, in connection with 
the requested eye examination, the Veteran should be afforded 
a contemporaneous VA aid and attendance/housebound 
examination in conjunction with his claim.  In this regard, 
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The Veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast letter 08-16 or subsequent 
directives with regard to the issue of 
entitlement to an increased rating for 
bilateral diabetic retinopathy with macular 
edema of the right eye, currently rated as 60 
percent disabling.

2.  Schedule the Veteran for a VA eye 
examination to determine the nature and 
extent of his service-connected diabetic 
retinopathy of both eyes with macular 
edema of the right eye.  Any indicated 
tests should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  

The examiner should determine if the 
Veteran has any of the following: (1) 
corrected visual acuity to 5/200 or less, 
bilaterally; (2) blindness in one eye 
(having only light perception) and 5/200 
in the other eye; (3) anatomical loss of 
one eye and corrected visual acuity to 
5/200 in the other eye; (4) blindness in 
both eyes having only light perception; 
or (5) anatomical loss of both eyes.  

The examiner should also determine 
whether the Veteran has concentric 
contraction of the field of vision beyond 
5 degrees in both eyes.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Schedule the Veteran for a VA aid and 
attendance/housebound examination.  Any 
indicated tests should be accomplished.  
The examiner should review the claims 
folder prior to examination.  

The examiner should determine if the 
Veteran is a patient in a nursing home or 
if the Veteran has the following: 
Inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of the Veteran 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the Veteran from hazards 
or dangers incident to his daily 
environment.

4.  The Veteran should be sent a statement of 
the case as to the issue of entitlement to an 
increased rating for diabetic retinopathy, 
currently rated as 60 percent disabling in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the Veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board.

5.  The AMC should then readjudicate the 
issue of entitlement to a higher level of 
special monthly compensation based on 
bilateral blindness or based on the factual 
need for aid and attendance/housebound status 
in light of all of the evidence of record.  
If the issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




